


109 HRES 971 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 971
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Fitzpatrick of
			 Pennsylvania submitted the following resolution; which was referred
			 to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Congress should enact legislation to slow, stop, and
		  reverse the growth of the Nation’s dependence on imported oil in ways that
		  provide cleaner air, reduce emissions of carbon dioxide, and enhance America’s
		  competitiveness.
	
	
		Whereas the United States currently imports nearly 60
			 percent of the oil it needs, and the energy security of the United States is
			 threatened by excessive reliance for oil on countries that are unstable or
			 hostile to United States national interests;
		Whereas, recognizing this problem, the President said in
			 his 2006 State of the Union Address to the Nation that America is
			 addicted to oil;
		Whereas the transportation sector accounts for nearly two
			 thirds of oil the United States consumes, and oil is nearly the sole fuel that
			 enables transportation to exist; with over 97 percent of all cars, trucks,
			 trains, marine vehicles, and air transport powered by fuels derived from
			 oil;
		Whereas the United States oil demand is expected to rise
			 by more than 50 percent in the next 20 years, fueled largely by the increasing
			 oil demand of the transportation sector, with much of the increase likely to be
			 satisfied by more imported oil, while developing countries are importing oil at
			 escalating rates, including China which is expected soon to surpass the United
			 States in volume of imported oil, exacerbating the increasing competition
			 between the 2 nations over world oil resources;
		Whereas the United States possesses the technological
			 means to dramatically reduce the Nation’s dependence on imported oil and
			 improve national security, including—
			(1)displacing oil with biobased fuels, which
			 can now be produced from sugar-rich crops like corn and sugar cane, but could
			 soon be produced in large quantities from crop waste, wood chips, switch grass,
			 and other energy crops grown by the American farm sector;
			(2)displacing oil with electricity generated
			 from clean, domestic sources of power, including wind, solar, geothermal, and
			 hydrogen fuel, for use in battery-powered or hybrid electric vehicles;
			(3)enhancing existing domestic oil production
			 by injected carbon dioxide captured from the utilization of coal into aging oil
			 wells; and
			(4)improving fuel efficiency through increased
			 use of strong, lightweight materials, hybrid drive, and other advanced engine
			 and transmission technology, and better aerodynamic designs;
			Whereas improving the Nation’s energy security by
			 deploying such technologies could also benefit the environment;
		Whereas deploying modern tools to improve regional
			 transportation planning, including the use of smart transit, efficient rail
			 technologies, and intelligent systems for managing travel demand, could reduce
			 energy demand, curb emissions of carbon dioxide, and also help protect open
			 space;
		Whereas providing incentives to individuals and businesses
			 to improve energy conservation could reduce our reliance on imported oil and
			 reduce carbon dioxide and other air pollution;
		Whereas concern over energy prices, oil security, and the
			 environment are creating a worldwide demand for alternatives to oil, and
			 American industry has a long history of innovation and has an opportunity to
			 gain a competitive advantage by filling the demand for alternative forms of
			 energy and low-pollution technologies; and
		Whereas market-based approaches to achieve greater energy
			 security will lower costs and spur innovation: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Congress should enact legislation to slow, stop, and
			 reverse the growth of the Nation’s dependence on imported oil in ways that
			 provide cleaner air, reduce emissions of carbon dioxide, and enhance America’s
			 competitiveness.
		
